Case 2:16-cv-06073-TJH-MRW Document 246 Filed 10/24/18 Page 1 of 2 Page ID #:10348




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   HELEINE TCHAYOU, ISAAC               )   Case No. CV16-06073 TJH (MRWx)
                                          )   Assigned to Hon. Terry J. Hatter; Courtroom 9B
     KEUNANG, LINE MARQUISE               )
12   FOMING, and ESTATE OF CHARLY         )
     LEUNDEU KEUNANG, by and through      )   ORDER OF DISMISSAL WITH
13                                        )
     LINE MARQUISE FOMING, as             )   PREJUDICE AS TO ALL CAUSES
14   Administrator,                       )   OF ACTIONS AGAINST
                                          )
15                                        )   DEFENDANTS CHAND SYED,
                          Plaintiffs,     )   FRANCISCO MARTINEZ, DANIEL
16                                        )   TORRES, AND JOSHUA VOLASGIS
     vs.                                  )
17                                        )   ONLY [245]
     CITY OF LOS ANGELES, CHAND           )
18                                        )
     SYED, FRANCISCO MARTINEZ,            )
19   DANIEL TORRES, and JOSHUA            )
                                          )
     VOLASGIS,                            )
20                                        )
                                          )
21                        Defendants.     )
22
23
24   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

25         Based upon the foregoing request of Plaintiffs HELEINE TCHAYOU, ISAAC

26   KEUNANG, LINE MARQUISE FOMING, and ESTATE OF CHARLY LEUNDEU

27   KEUNANG, by and through LINE MARQUISE FOMING, as Administrator, and

28   Defendants CITY OF LOS ANGELES, CHAND SYED, FRANCISCO MARTINEZ,

                                               1
Case 2:16-cv-06073-TJH-MRW Document 246 Filed 10/24/18 Page 2 of 2 Page ID #:10349




 1   DANIEL TORRES, and JOSHUA VOLASGIS, all causes of actions against Defendants
 2   CHAND SYED, FRANCISCO MARTINEZ, DANIEL TORRES, and JOSHUA
 3   VOLASGIS, ONLY, are hereby DISMISSED WITH PREJUDICE, including but not
 4   limited to all State causes of action which were subject of the original State Court case,
 5   Los Angeles Superior Court Case No. BC590313, and which the Court here declined to
 6   hear with the Federal claims.
 7         All parties are to bear their own costs and attorney’s fees.
 8
 9   DATED: October 24, 2018                ______________________________________
                                            HONORABLE TERRY J. HATTER, JR.
10                                          UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
